Opinion op the Court by
Judge Hannah
— Reversing.
The Imperial Tobacco Company of Kentucky, and the Imperial Tobacco Company of Great Britain and Ireland, Limited, were tried and convicted in the Union Circuit Court under an indictment charging a combination or conspiracy to depress the price of leaf tobacco below its real value under natural and ordinary conditions, and from the judgment of conviction they appeal.
The indictment was found under the Act of May 20, 1890 (Kentucky Statutes, sections 3915 to 3921), commonly known as the Anti-Trust Statute, and under the" Act of March 21, 1906 (Kentucky Statutes, section 3941a), commonly known as the Pooling Act, as construed by this court in International Harvester Company v. Commonwealth of Kentucky, 147 Ky., 564, 144 S. W., 1064.
This case is controlled by the decision of the United States Supreme Court in the case of International Harvester Company of America v. The Commonwealth of Kentucky, 234 U. S., 216.
Under the principles laid down in that opinion the judgment in this case must be reversed and the action dismissed. See International Harvester Company of America v. Commonwealth of Kentucky, decided by this court, November 17, 1914.
Reversed.